Citation Nr: 1000408	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from May 20, 2004 and in excess of 20 percent from 
October 9, 2007 for degenerative joint disease, right 
shoulder with impingement, status post repair of the right 
acromioclavicular (AC) joint separation.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral Terrien marginal degeneration 
(previously rated as bilateral opacities, cornea).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2005 VA Form 9, the Veteran reported that he 
wanted to attend a hearing before a Veterans Law Judge of the 
Board at the RO.  In January 2008 the Veteran was provided 
notice of the date, time and place of the scheduled Travel 
Board hearing.  On February 2008, the Veteran reported to the 
RO that he was unable to meet the scheduled appointment for 
the Travel Board hearing and requested that this hearing be 
rescheduled.  It appears, however, that no further action was 
taken on this matter following the February 2008 
communication.

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the Veteran's 
correct address. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the 
RO should advise the Veteran at his 
correct address of the hearing date and 
time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


